Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
• This action is in reply to the Request for Continued Examination submitted by Applicant on March 28, 2022.
• Claims 1, 9, and 15 have been amended by Applicant.
• Claims 4, 10, and 18 are cancelled by Applicant.
• Claims 1-3, 5-9, 11-17, and 19-20 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-3, 5-9, 11-17, and 19-20 are allowed.

Reasons for Allowance
The following is the examiner's statement of reasons for allowance:
As discussed below regarding the Examiner’s analysis of the claims under 101, although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections have been withdrawn.  
The Independent claims as amended are directed to a method (claim 1), a payment server (claim 9) and a non-transitory computer-readable medium (claim 15). Thus, on its face, the independent claims are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019"). 
Under Step 2A, Prong One, claims 1, 9, and 15 recite, in part, a method and a system of organizing human activity. Using the limitations in claim 1 to illustrate, the claim recites, a data processing method of communications, comprising: receiving, by a processor of a payment server, commodity information of a commodity, merchant information, a payment instrument of a payer, and payment amount data, the payment server being separated from a sales platform; making, by the processor of the payment server, a payment based on the payment instrument of the payer, the merchant information, and the payment amount data; in response to the payment being successful, generating, by the processor of the payment server, a service verification code to be used to verify whether a commodity to be requested by a user in a consumption of the commodity at a merchant is consistent with the commodity purchased by the payer on the sales platform, and establishing a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information; sending, by the processor of the payment server, a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code, and wherein the service verification code corresponding to the merchant information and the commodity information is used to perform a verification on a payment system to avoid performing a verification on the sales platform to improve a verification efficiency and reduce a burden of the sales platform; receiving, by the processor of the payment server, a verification request from a verification terminal in response to the user requesting the commodity to perform the consumption of the commodity at the merchant, wherein the verification request includes the service verification code entered by the user to verify the commodity and the merchant information; searching for the commodity information corresponding to the merchant information and the service verification code that are included in the verification request based on the correspondence; and App. No. 16/212,610Page 2 of 15Dkt. No. 10167P274US (P274)sending, by the processor of the payment server, a verification response that carries the commodity information based on the verification request, which is a commercial interaction, specifically a commercial interaction of sales activities or behaviors. As a result, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. In particular, the claims recite, a data processing method of communications, comprising: receiving, by a processor of a payment server, commodity information of a commodity, merchant information, a payment instrument of a payer, and payment amount data, the payment server being separated from a sales platform; making, by the processor of the payment server, a payment based on the payment instrument of the payer, the merchant information, and the payment amount data; in response to the payment being successful, generating, by the processor of the payment server, a service verification code to be used to verify whether a commodity to be requested by a user in a consumption of the commodity at a merchant is consistent with the commodity purchased by the payer on the sales platform, and establishing a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information; sending, by the processor of the payment server, a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code, and wherein the service verification code corresponding to the merchant information and the commodity information is used to perform a verification on a payment system to avoid performing a verification on the sales platform to improve a verification efficiency and reduce a burden of the sales platform {…}. As shown, the additional elements recite the limitations, which goes beyond mere insignificant extra-solution activity, as these are not steps considered incidental to the primary process, nor is it nominal or a tangential addition to the claim. 
For example, {generating}, by the processor of the payment server, a service verification code to be used to verify whether a commodity to be requested by a user in a consumption of the commodity at a merchant is consistent with the commodity purchased by the payer on the sales platform, and {establishing} a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information; sending, by the processor of the payment server, a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code; is necessary for determining verification, e.g., searching for the commodity information corresponding to the merchant information and the service verification code included in the verification request based on the correspondence; and App. No. 16/212,610Page 2 of 15Dkt. No. 10167P274US (P274)sending, by the processor of the payment server, {a verification response} that carries the commodity information based on the verification request. 
As a result, the additional elements recite limitations which go beyond mere insignificant extra-solution activity, including steps not considered incidental to the primary process, nor a nominal or tangential addition to the claim. Further, the verification is performed by a payment server that communicates with a verification terminal, which is associated with a merchant and is a different network actor from the sales platform associated with the merchant that made the sale. Because this arrangement of tasks among network actors amounts to an unconventional arrangement of network actors to reduce the computing burden on the sales platform, the claimed invention is directed to an improvement in technology, not just the recited abstract idea. 
Accordingly, as claims 1, 9, and 15 (and claims dependent therefrom) are directed to more than just the abstract idea itself, claims 1-3, 5-9, 11-17 and 19-20 are patent eligible.
Furthermore, regarding the 103 rejections, the prior art fails to teach or render obvious the limitations of the independent claims. As described above using amended claim 1 for illustrative purposes, Applicant has claimed:

A data processing method of communications, comprising: receiving, by a processor of a payment server, commodity information of a commodity, merchant information, a payment instrument of a payer, and payment amount data, the payment server being separated from a sales platform; 
making, by the processor of the payment server, a payment based on the payment instrument of the payer, the merchant information, and the payment amount data; in response to the payment being successful, 
generating, by the processor of the payment server, a service verification code to be used to verify whether a commodity to be requested by a user in a consumption of the commodity at a merchant is consistent with the commodity purchased by the payer on the sales platform, and establishing a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information; 
sending, by the processor of the payment server, a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code, and wherein the service verification code corresponding to the merchant information and the commodity information is used to perform a verification on a payment system to avoid performing a verification on the sales platform to improve a verification efficiency and reduce a burden of the sales platform; 
receiving, by the processor of the payment server, a verification request from a verification terminal in response to the user requesting the commodity to perform the consumption of the commodity at the merchant, wherein the verification request includes the service verification code entered by the user to verify the commodity and the merchant information; 
searching for the commodity information corresponding to the merchant information and the service verification code that are included in the verification request based on the correspondence; and App. No. 16/212,610Page 2 of 15Dkt. No. 10167P274US (P274)
sending, by the processor of the payment server, a verification response that carries the commodity information based on the verification request


The following prior art of reference are deemed most relevant to the allowed claim(s):

Pourfallah (U.S. Pub. No. 20120253852) is relevant as it describes a system and method that receives a restricted-use account reimbursement request including receipt information related to a purchase transaction from a user; obtaining purchase item information from the receipt information included in the restricted-use account reimbursement request; identifying a restricted-use account of the user; determining a purchase item is eligible for the restricted-account usage; determining a reimbursement amount associated with the purchase item form the purchase item information; generating a reimbursement authorization request message including the purchase item information and the reimbursement amount; transmitting the reimbursement authorization request message to a restricted-account issuer for approval; and transacting the reimbursement amount from the restricted-use account to a user financial account upon the restricted-account issuer approval.
Tanaka (U.S. Pub. No. 20070162366) discloses system and method for electronic message verification are described. One embodiment adds a unique code to electronic messages which a user can provide to a financial services company website. The code can be verified and a verification notice is provided to the user if the message was authentic. Authentication can be based upon both the code and the user's identification relative to the financial services company.
Fisher (U.S. Pub. No. 20150142541) describes systems and methods for conducting an online payment transaction through a point of sale device. The method includes receiving input from a user selecting an item for purchase through the point of sale device; calculating a total purchase amount for the item in response to a request from the user to purchase the item; and sending payment authorization for the total purchase amount from the point of sale device to a payment entity, in which the payment authorization is sent to the payment entity via a mobile communication device of the user. The method further includes receiving a result of the payment authorization from the payment entity through the mobile communication device; and completing the payment transaction based on the result of the payment authorization. 
Tumminaro (U.S. Pub. No. 20070244811) describing methods systems and techniques for effectuating financial transactions via mobile devices, such as mobile or cellular phones, and more particularly to a mobile, individualized payment transfer infrastructure and method for transferring payment. Further, embodiments of the present invention relate to a financial transaction system and more particularly to a closed-loop financial transaction system for person-to-person and consumer to merchant transactions and methods for using the financial transaction system
Carlson (U.S. Pub. No. 20080319896) describes a method and system for handling and/or authorizing payment requests by a consumer for a transaction are provided. Challenge questions may be presented from the non-merchant to the consumer after receiving the payment information, thereby allowing a judicious determination of when to ask such challenge questions and allowing complex and probative questions. The time limit for such challenge questions may advantageously be unconstrained, while still preserving security. Also, a risk analysis may be started prior to the consumer submitting payment information, thus allowing an efficient and complex risk analysis. Information about an access device used by the consumer may be obtained at the non-merchant from the access device with code sent to the access device from the merchant, and the device information may be used in the risk analysis.
Goldfarb (U.S. Pub. No. 20130297414) describes methods for managing mobile payment transactions includes receiving transaction data from a mobile device of a merchant, the transaction data including payment card information associated with a customer and transaction details information relating to the transaction, and the payment card information being captured with the mobile device of the merchant, storing a transaction record including the transaction details information in an online merchant account registered to the merchant, the online merchant account storing transaction records associated with the merchant, and providing access to the transaction records through the online merchant account.

Accordingly, claims 1-3, 5-9, 11-17, and 19-20 are allowed because the references individually and in combination, as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20080319896 A1 to Carlson
(2) U.S. Patent Application Publication US 20130297414 A1 to Goldfarb
(3) U.S. Patent Application Publication US 20070106612 A1 to O'Brien
(4) U.S. Patent Application Publication US 20100223164 A1 to Fortier 
(5) U.S. Patent Application Publication US 20140279420 A1 to Okerlund
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694